DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the side pressure surface."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 9 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama et al. US 10,404,875 (“Maruyama”).  
Regarding claim 9, Maruyama disclosed a roller for the transformation of material in tape of the type used in cooperation with at least one further roller or other contrast surface so that the tape material is interposed between the side surface of the roller and the side surface of the further roller or the contrast surface, wherein the roller comprises at least one pressure surface (76) made of an elastically deformable material externally associated in a rotatably fixed manner to a cylindrical body (including 62) mounted to rotate around its axis, wherein the (side) pressure surface is defined by a coating element made of a resilient material applied on an outer surface (see the last paragraph of column 10) of a plurality of resilient annular pressure elements arranged side by side in an axial direction (see Figures 4 and 5), each of the resilient annular pressure elements including an annular body made of an elastic deformable material, comprising an outer ring (68), an inner ring (66) mounted on the cylindrical body, and a plurality of connecting arms (70) arranged inclined with respect to a radial direction and dimensioned for elastically connecting the inner ring with the outer ring (Figures 4 and 5).  
Regarding claim 12, the coating element may be associated with the roller by vulcanization.  See also MPEP 2113 stating that, “the patentability of a product does not depend on its method of production.”
Regarding claim 13, Maruyama disclosed the connecting arms are arranged inclined with respect to the radial direction (see Figures 4 and 5).
 	Regarding claim 14, Maruyama disclosed each of the resilient annular pressure elements is mounted angularly staggered with respect to adjacent resilient annular pressure elements so as to achieve a substantially uniform elastic yielding of the pressure surface (see at least Figures 4 and 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Kaneko et al. US 11,192,738 (“Kaneko”).  Maruyama disclosed the limitations of claim 9 as listed above but did not specify the hardness of the coating element.  Kaneko teaches using a coating element made of resilient material having a hardness greater than 70 ShA as well as having a hardness between 30 ShA and 70 ShA (see column 7, lines 19-22).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the coating element and hardness taught by Kaneko since it provides an excellent gripping force against bills as taught by Kaneko.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Harada CN 202829084 (“Harada”).  Maruyama disclosed the limitations of claim 9 as listed above but did not specify the material of the cylindrical body.  Harada teaches using a cylindrical body that is made of a lightweight material including any of one of aluminum or carbon fiber (paragraph 0032).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the materials taught by Harada for its small rotating torque as taught by Harada.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Somerville US 4,425,694 (“Somerville”).  Maruyama disclosed the limitations of claim 9 as listed above but did not specify the hardness of the resilient annular pressure elements.  Somerville teaches using resilient annular pressure elements that are made of an elastically deformable material having a hardness greater than 70 ShA (see the first full paragraph of column 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the hardness taught by Somerville for its tailored pressure use as taught by Somerville.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653